                                                                   FILED IN PE COURT
                                                                   ON      I         do\ 'Br24l
                                                                        Peta~ A._ Moore, Jr., Clerk
                                                                        US D:stnct Court
                    UNITED STATES DISTRICT COURT      Ea:.1en-                  G!Slr>ctof NC
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION

                              NO . I'· 2:\-('2:- 5-   Itv1 (_Li)

 UNITED STATES OF AMERICA                 )
                                          )
              V.                          )                INDICTMENT
                                          )
 CODY ALAN HEBERT                         )


      The Grand Jury charges that:

                                     COUNT ONE

      On or about March 12, 2020, in the Eastern District of North Carolina, the

defendant, CODY ALAN HEBERT, did knowingly and intentionally distribute five

(5) grams or more of methamphetamine, a Schedule II controlled substance, m

violation of Title 21, United States Code, Section 841(a)(l).

                                     COUNTTWO

      On or about March 12, 2020, in the Eastern District of North Carolina, the

defendant, CODY ALAN HEBERT, did knowingly possess a firearm in furtherance

of a drug trafficking crime for which he may be prosecuted in a court of the United

States, as alleged in Count One of this Indictment, in violation of Title 18, United

States Code, Section 924(c)(l)(A).

                                     COUNT THREE

      On or about March 12, 2020, in the Eastern District of North Carolina, at a

time separate and apart from Count One, the defendant, CODY ALAN HEBERT, did



                                           1
         Case 7:21-cr-00005-M Document 1 Filed 01/06/21 Page 1 of 4
knowingly and intentionally possess with the intent to distribute fifty (50) grams or

more of methamphetamine, a Schedule II controlled substance, in violation of Title

21, United States Code, Section 841(a)(l).

                                      COUNT FOUR

      On or about March 12, 2020, in the Eastern District of North Carolina, the

defendant, CODY ALAN HEBERT, did knowingly possess a firearm in furtherance

of a drug trafficking crime for which he may be prosecuted in a court of the United

States, as alleged in Count Three of this Indictment, in violation of Title 18, United

States Code , Section 924(c)(l)(A).




            [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




                                             2
          Case 7:21-cr-00005-M Document 1 Filed 01/06/21 Page 2 of 4
                                   FORFEITURE NOTICE

       Notice is hereby given that all right, title and interest in the property described

herein is subject to forfeiture.

       Upon conviction of any felony violation of the Controlled Substances Act

charged herein, the defendant shall forfeit to the United States, pursuant to 21 U.S.C.

§ 853(a), any property constituting, or derived from, any proceeds obtained, directly

or indirectly, as a result of the said offense, and any property used, or intended to be

used, in any manner or part, to commit, or to facilitate the commission of the said

offense .

       Upon conviction of any violation of the Gun Control Act, the National Firearms

Act, or any other offense charged herein that involved or was perpetrated in whole or

in part by the use of firearms or ammunition, the defendant shall forfeit to the United

States, pursuant to 18 U.S.C. § 924(d) and/or 26 U .S.C. § 5872, as made applicable by

28 U.S.C. § 2461(c), any and all firearms and ammunition that were involved in or

used in a knowing or willful commission of the offense, or, pursuant to 18 U.S.C.

§ 3665, that were found in the possession or under the immediate control of the

defendant at the time of arrest.

       The forfeitable property includes, but is not limited to, the following:

       a) Approximately $8,211 in United States Currency seized on March 12, 2020
            from the vehicle driven by CODY ALAN HEBERT.

       b) A Glock pistol, model 17, bearing serial number BB434US, seized on March
            12, 2020 from the vehicle driven by CODY ALAN HEBERT, and any and
            all associated ammunition.


                                            3
            Case 7:21-cr-00005-M Document 1 Filed 01/06/21 Page 3 of 4
      c) A Mossberg Model 5000 12-gauge shotgun, bearing serial number U677547,
          seized on March 12, 2020 from the vehicle driven by CODY ALAN
          HEBERT, and any and all associated ammunition.

      d) An Ithaca Model 27 12-gauge shotgun, bearing serial number 371710195,
          seized on March 12, 2020 from the vehicle driven by CODY ALAN
          HEBERT, and any and all associated ammunition.

      If any of the above-described forfeitable property, as a result of any act or

omission of a defendant: cannot be located upon the exercise of due diligence; has

been transferred or sold to, or deposited with, a third party; has been placed beyond

the jurisdiction of the court; has been substantially diminished in value; or has been

commingled with other property which cannot be divided without difficulty; it is the

intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of said defendant up to the value of the

forfeitable property described above.

                                              A TRUE BILL:



                                               ~ft~
                                              FDREPERSN

                                              DATE:      I-   ~   - 202l

ROBERT J. HIGDON, JR.
United States Attorney



BY: LAURA S. HOWARD
Assistant United States Attorney
Criminal Division


                                          4
          Case 7:21-cr-00005-M Document 1 Filed 01/06/21 Page 4 of 4
